DETAILED ACTION
	This office action is in response to applicant’s remarks filed on September 9, 2022 in application 17/359,916. 
	Claims 1-20 are presented for examination.   No claims are amended or cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
Applicant stated that Dinkar does not disclosed “receiving a request to restore the file to a first point-in-time associated with the first incremental backup” and “determining a version of the file retained by the client system at a time of the request.”   Dinkar disclosed a method of creating a restore point in an incremental deduplication storage system.   Dinkar receiving a request to create a restore point is not the same as receiving a request to restore a file to a point-in-time.   
Examiner disagreed.   Dinkar teach both the incremental backup and the restore of the primary storage system.   Clarification have been made to clarify the restoring process to the primary storage system.   Refer below for further details. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkar et al. (US 2014/0258237). 

In regard to claim 1, Dinkar et al. teach a system comprising: 
one or more processors (processor or CPU, fig. 2, 201); and 
a non-transitory computer-readable medium (system memory, fig. 2, 203) storing a plurality of instructions, which when executed, cause the one or more processors to: 
perform a set of incremental backups of a file stored on a client system to a deduplication storage system (incremental deduplication backup storage system, fig. 1, 102), the set of incremental backups including at least a first incremental backup of the file and a second incremental backup of the file after the first incremental backup (create incremental restore points, para. 35, fig. 3-4); 
receive a request to restore the file to a first point-in-time associated with the first incremental backup (receive a request to restore a primary storage system to a restore point, fig. 5, 502); 
determine a version of the file retained by the client system at a time of the request (identify a block map associated with the restore point, fig. 5, 504);
identify a first set of regions of the file that changed between the first incremental backup and the second incremental backup (identify a storage location for a data segment included in the restore point, fig. 5, 506); 
retrieve only the first set of regions from the first incremental backup of the file stored on the deduplication storage system (retrieve the data segment from the identified storage location, fig. 5, 508); 
provide the first set of regions to the client system from the deduplication storage system (provide the retrieved data segment for restoration of the primary storage system, fig. 5, 510); and 
initiate a restore of the file to the first point-in-time including overwriting one or more regions of the version of the file retained by the client system with the first set of regions (restoring the primary storage system to a state described in a restore point, para. 53). 

In regard to claim 2, Dinkar et al. teach the system of claim 1, wherein the second incremental backup corresponds to a most recent backup performed at the time of the request, and the version of the file retained by the client system represents a current version of the file stored on the client system at the time of the request (primary storage system may need to be restored to a state associated with a restore point with identified blockmap, para. 66-69, fig. 5).
In regard to claim 3, Dinkar et al. teach the system of claim 2, wherein the plurality of instructions, when executed, further cause the one or more processors to: identify a second set of regions of the file that changed between the second incremental backup and the time of the request; and incorporate the second set of regions as part of the identified first set of regions (blockmap 450 associated with a restore point B that is incrementally created based on the blockmap associated with the restore point A, fig. 4, para. 54, 60).
 
In regard to claim 4, Dinkar et al. teach the system of claim 1, wherein identifying the second set of regions of the file that changed between the second incremental backup and the time of the request includes: identifying the second set of regions from change tracking information maintained by the deduplication storage system, the change tracking information including changes to the file not yet stored as part of the set of incremental backups (one or more differences between the current state of the primary storage system and the cloned blockmap are identified, para. 42).

In regard to claim 5, Dinkar et al. teach the system of claim 1, wherein the deduplication storage system maintains data lineage information including a list of changed regions of the file between each of the incremental backups performed, and identifying the first set of regions includes accessing the data lineage information to identify the list of changed regions of the file between the first incremental backup and the second incremental backup as the first set of regions (data segments that have changed between the two restore points may be stored, and the clone blockmap may be updated to include references to these changed data segments, para. 23).
In regard to claim 6, Dinkar et al. teach the system of claim 1, wherein identifying the first set of regions of the file that changed between the first incremental backup and the second incremental backup includes: comparing fingerprints of regions of the file at the first point-in-time with fingerprints of regions of the file at the second point-in-time; and identifying, based on the comparison, the regions with different fingerprints as the first set of regions (generates fingerprints using algorithms such as hasing algorithm … the deduplication engine accesses the deduplication dictionary to determine if a fingerprint is already included in the deduplication dictionary, para. 29).

In regard to claim 8, Dinkar et al. teach the system of claim 1, wherein the first set of regions are retrieved from the deduplication storage system without reading the regions of the file at the first point-in-time that have not changed since performing the first incremental backup (each restore point only contains new data that need to be stored different than that associated with the closet existing restore point, para. 20).

In regard to claim 9, Dinkar et al. teach a method comprising:
performing a set of incremental backups of a file stored on a client system to a deduplication storage system (incremental deduplication backup storage system, fig. 1, 102), the set of incremental backups including at least a first incremental backup of the file and a second incremental backup of the file after the first incremental backup (create incremental restore points, para. 35, fig. 3-4); 
receiving a request to restore the file to a first point-in-time associated with the first incremental backup (receive a request to restore a primary storage system to a restore point, fig. 5, 502); 
determining a version of the file retained by the client system at a time of the request (preexisting restore point, fig. 3, 304, para. 33);
identifying a first set of regions of the file that changed between the first incremental backup and the second incremental backup (identify a block map associated with the restore point, fig. 5, 504);
retrieving only the first set of regions from the first incremental backup of the file stored on the deduplication storage system (retrieve the data segment from the identified storage location, fig. 5, 508); 
providing the first set of regions to the client system from the deduplication storage system (provide the retrieved data segment for restoration of the primary storage system, fig. 5, 510); and 
initiating a restore of the file to the first point-in-time including overwriting one or more regions of the version of the file retained by the client system with the first set of regions (restoring the primary storage system to a state described in a restore point, para. 53). 

In regard to claim 10, Dinkar et al. teach the method of claim 9, wherein the second incremental backup corresponds to a most recent backup performed at the time of the request, and the version of the file retained by the client system represents a current version of the file stored on the client system at the time of the request (primary storage system may need to be restored to a state associated with a restore point with identified blockmap, para. 66-69, fig. 5).
In regard to claim 11, Dinkar et al. teach the method of claim 10, further comprising: identifying a second set of regions of the file that changed between the second incremental backup and the time of the request; and incorporating the second set of regions as part of the identified first set of regions (blockmap 450 associated with a restore point B that is incrementally created based on the blockmap associated with the restore point A, fig. 4, para. 54, 60).

In regard to claim 12, Dinkar et al. teach the method of claim 9, wherein identifying the second set of regions of the file that changed between the second incremental backup and the time of the request includes: identifying the second set of regions from change tracking information maintained by the deduplication storage system, the change tracking information including changes to the file not yet stored as part of the set of incremental backups (one or more differences between the current state of the primary storage system and the cloned blockmap are identified, para. 42).

In regard to claim 13, Dinkar et al. teach the method of claim 9, wherein the deduplication storage system maintains data lineage information including a list of changed regions of the file between each of the incremental backups performed, and identifying the first set of regions includes accessing the data lineage information to identify the list of changed regions of the file between the first incremental backup and the second incremental backup as the first set of regions  (data segments that have changed between the two restore points may be stored, and the clone blockmap may be updated to include references to these changed data segments, para. 23).
In regard to claim 14, Dinkar et al. teach the method of claim 9, wherein identifying the first set of regions of the file that changed between the first incremental backup and the second incremental backup includes: comparing fingerprints of regions of the file at the first point-in-time with fingerprints of regions of the file at the second point-in-time; and identifying, based on the comparison, the regions with different fingerprints as the first set of regions (generates fingerprints using algorithms such as hasing algorithm … the deduplication engine accesses the deduplication dictionary to determine if a fingerprint is already included in the deduplication dictionary, para. 29).

In regard to claim 15, Dinkar et al. teach a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
perform a set of incremental backups of a file stored on a client system to a deduplication storage system (incremental deduplication backup storage system, fig. 1, 102), the set of incremental backups including at least a first incremental backup of the file and a second incremental backup of the file after the first incremental backup (create incremental restore points, para. 35, fig. 3-4); 
receive a request to restore the file to a first point-in-time associated with the first incremental backup (receive a request to restore a primary storage system to a restore point, fig. 5, 502); 
determine a version of the file retained by the client system at a time of the request (identify a block map associated with the restore point, fig. 5, 504);
identify a first set of regions of the file that changed between the first incremental backup and the second incremental backup (identify a storage location for a data segment included in the restore point, fig. 5, 506); 
retrieve only the first set of regions from the first incremental backup of the file stored on the deduplication storage system (retrieve the data segment from the identified storage location, fig. 5, 508); 
provide the first set of regions to the client system from the deduplication storage system (provide the retrieved data segment for restoration of the primary storage system, fig. 5, 510); and  
initiate a restore of the file to the first point-in-time including overwriting one or more regions of the version of the file retained by the client system with the first set of regions (restoring the primary storage system to a state described in a restore point, para. 53). 

In regard to claim 16, Dinkar et al. teach the computer program product of claim 15, wherein the second incremental backup corresponds to a most recent backup performed at the time of the request, and the version of the file retained by the client system represents a current version of the file stored on the client system at the time of the request (primary storage system may need to be restored to a state associated with a restore point with identified blockmap, para. 66-69, fig. 5).

In regard to claim 17, Dinkar et al. teach the computer program product of claim 16, wherein the program code includes further instructions to: identify a second set of regions of the file that changed between the second incremental backup and the time of the request; and incorporate the second set of regions as part of the identified first set of regions (blockmap 450 associated with a restore point B that is incrementally created based on the blockmap associated with the restore point A, fig. 4, para. 54, 60).

In regard to claim 18, Dinkar et al. teach the computer program product of claim 15, wherein identifying the second set of regions of the file that changed between the second incremental backup and the time of the request includes: identifying the second set of regions from change tracking information maintained by the deduplication storage system, the change tracking information including changes to the file not yet stored as part of the set of incremental backups (one or more differences between the current state of the primary storage system and the cloned blockmap are identified, para. 42).

In regard to claim 19, Dinkar et al. teach the computer program product of claim 15, wherein the deduplication storage system maintains data lineage information including a list of changed regions of the file between each of the incremental backups performed, and identifying the first set of regions includes accessing the data lineage information to identify the list of changed regions of the file between the first incremental backup and the second incremental backup as the first set of regions (data segments that have changed between the two restore points may be stored, and the clone blockmap may be updated to include references to these changed data segments, para. 23).

In regard to claim 20, Dinkar et al. teach the computer program product of claim 15, wherein identifying the first set of regions of the file that changed between the first incremental backup and the second incremental backup includes: comparing fingerprints of regions of the file at the first point-in-time with fingerprints of regions of the file at the second point-in-time; and identifying, based on the comparison, the regions with different fingerprints as the first set of regions (generates fingerprints using algorithms such as hasing algorithm … the deduplication engine accesses the deduplication dictionary to determine if a fingerprint is already included in the deduplication dictionary, para. 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkar et al. (US 2014/0258237) and further in view of Bajpai et al. (US 10,049,116). 

In regard to claim 7, Dinkar et al. does not explicitly teach the system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to: determine a resource requirement to restore the file to the first point-in-time using only the first set of regions satisfies a predetermined resource threshold.
Bajpai et al. teach of the client deduplication module to obtain information indicating the client’s systems resource consumption below a threshold amount to access data indicating times of low system resource usage to calculate the data object’s signature (fig. 2, col. 7 lines 14-67). 
It would have been obvious to modify the system of Dinkar et al. by adding Bajpai et al. client-side deduplication.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in reducing performance impacts (col. 2 lines 55-67). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Dwarampudi et al. (US 2021/0271388) incremental backup and restore
Mundra et al. (US 2022/0155962) incremental backup snapshot
Sharma et al. (US 2021/0117295) incremental snapshot with container file	
Guturi et al. (US 2020/0150897) restore at cloud portal
Chu et al. (US 2020/0042395) EMC, primary restore
****************
Cheng et al. (US 11,307,937) deduplication 
Chopra et al. (US 10,942,779) backup resource pool
Dornemann et al. (US 2021/0157628) incremental backup and deduplication
Naidu et al. (US 2020/0409738) incremental backup 
Shrivastava et al. (US 2022/0027241) efficient replication
Yelheri et al. (US 2022/0138051) incremental backup
Zheng et al. (US 2021/0406129) incremental backup

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov